1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     RASHON K. KING,                                Case No. 3:19-cv-00233-MMD-CBC
7                                      Petitioner,     ORDER SUMMARILY DISMISSING
             v.                                                 ACTION
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11          This case was initiated on May 1, 2019, by Rashon K. King, a prisoner at Nevada’s
12   Lovelock Correctional Center (“LCC”). King filed a document entitled “Notice of Appeal”
13   (ECF No. 1-1). While much of his filing is incoherent, it appears that King seeks to
14   challenge the manner in which statutory credits have been applied to his prison sentence,
15   as well as the determination of the date when he becomes eligible for parole.
16          The Court determines that King’s filing is most accurately construed as a petition
17   for writ of habeas corpus under 28 U.S.C. § 2241. However, King’s pleading is not on the
18   form required by the Court, see LSR 3-1, and, perhaps largely for that reason, does not
19   include all the information necessary for the Court to screen it to determine whether it
20   merits service upon Respondents. Furthermore, King has not paid a filing fee ($5 for a
21   petition for writ of habeas corpus), and he has not applied to proceed in forma pauperis.
22   Therefore, the Court will summarily dismiss this action, and will direct the Clerk of the
23   Court to send to King the forms necessary to file a proper petition for writ of habeas corpus
24   under 28 U.S.C. § 2241 and an application to proceed in forma pauperis.
25          If King wishes to file a petition for writ of habeas corpus under 28 U.S.C. § 2241,
26   he should complete the provided form petition and submit it to the Court to initiate a new
27   case. He should include with his petition either payment of the $5 filing fee or a fully
28   ///
1    completed application to proceed in forma pauperis, including the required financial

2    certificate, using the forms provided.

3           It is therefore ordered that this action is dismissed, without prejudice.

4           It is further ordered that Petitioner’s motion for appointment of counsel (ECF No.

5    2) is denied as moot.

6           It is further ordered that Petitioner is denied a certificate of appealability.

7           It is further ordered that the Clerk of the Court enter judgment accordingly.

8           It is further ordered that the Clerk of the Court send Petitioner, along with a copy

9    of this order, a copy of his “Notice of Appeal” (ECF No. 1-1), two copies of the form for a

10   petition for a writ of habeas corpus under 28 U.S.C. § 2241, and two copies of the form

11   for a prisoner’s application to proceed in forma pauperis.

12          DATED THIS 9th day of May 2019.

13

14
                                                        MIRANDA M. DU
15                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
